Citation Nr: 0420363	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, reopened the veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) on the basis of his 
submission of new and material evidence and denied the claim 
on the merits.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1988, 
entitlement to service connection for PTSD was denied on the 
merits.  

2.  In unappealed rating decisions dated in December 1989, 
January 1990, April 1990, September 1990 and February 1993, 
the claim to reopen the issue of entitlement to service 
connection for PTSD was denied for failure to submit new and 
material evidence.

3.  The veteran submitted a claim to reopen the issue of 
entitlement to service connection for PTSD in July 2001.

4.  In rating decision dated in May 2002, the claim of 
entitlement to service connection for PTSD was reopened and 
denied on the merits.

5.  The additional evidence submitted to the RO pursuant to 
the July 2001 application to reopen and reviewed by the RO in 
its May 2002 rating decision had not been previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is of such 
significance that it mandates consideration in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.

7.  The veteran was involved in armed combat during military 
service and has been diagnosed with PTSD that has been 
directly linked to this traumatic experience.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for PTSD; that 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001).

2.  PTSD was incurred in military service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Because this claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 are deemed to have been fully 
satisfied.




Factual Background and Analysis

The history of the veteran's claim shows that service 
connection for PTSD was originally denied on the merits in an 
April 1988 rating decision.  The veteran was issued notice of 
this adverse decision and his appellate rights but did not 
file a timely appeal, and the decision became final.  
Thereafter, the veteran submitted numerous applications to 
reopen his PTSD claim over the course of several years 
subsequent to the final denial.  These applications were 
denied for failure to submit new and material evidence in 
unappealed and final rating decisions dated in December 1989, 
January 1990, April 1990, September 1990 and February 1993.  

In July 2001, the veteran filed a claim to reopen the issue 
for VA compensation for PTSD.  Evidence submitted with this 
application included the following:

(1.)  VA medical records dated 2001 which show 
that the veteran received treatment for a 
diagnosis of PTSD linked to combat-related 
stressors associated with his period of active 
duty in Vietnam

(2.)  The veteran's service personnel records and 
certificates showing multiple awards of the Army 
Commendation Medal.

(3.)  A written statement from the veteran's 
sister, Ms. L.A., dated in December 2003, in 
which she reported that the veteran told her that 
while he was stationed in Vietnam, his base had 
come under enemy attack and his dwelling had been 
hit by enemy fire. 

(4.)  Copies of photographs from the veteran 
showing ruined military tent dwellings that were 
allegedly the result of an enemy attack on his 
base while he was stationed in Vietnam. 

(5.)  The report of the veteran's psychiatric 
hospitalization at a VA medical facility from 
June 2003 to August 2003 for treatment of PTSD.

The RO reviewed the evidence described above and concluded 
that it was new and material to the veteran's previously 
denied claim for VA compensation for PTSD.  By rating 
decision of May 2002, the RO reopened the claim for a de novo 
review and denied it on the merits.  The veteran initiated 
and perfected a timely appeal of this decision and the claim 
is now before the Board for appellate consideration.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal that was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 
3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for 
claims filed after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that the RO 
correctly concluded in its May 2002 rating decision that new 
and material evidence had been received which was sufficient 
to reopen the previously denied claim for a de novo review.  
See Barnett, 83 F.3d at 1383.

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2003); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran's service medical records show no treatment for, 
or diagnosis of a chronic psychiatric disorder throughout his 
entire period of active duty.  His military records show that 
he served as a combat engineer in the United States Army and 
was in Vietnam with Company E of the 26th Engineering 
Battalion (Combat), attached to the 23rd  Infantry (Americal) 
Division, from August 1968 to November 1970.  His military 
records also indicate that he served a second tour of duty in 
the Republic of Vietnam, from April 1971 to February 1972.  
During this second tour of duty he served with Company A of 
the 523rd Signal Battalion from April 1971 to November 1971, 
and then thereafter with the 196th Infantry Brigade from 
November 1971 to February 1972.

The veteran has cited exposure to numerous combat-related 
stressors during his periods of service in Vietnam including 
being subjected to enemy mortar and rocket attacks.  In this 
regard, the RO has obtained copies of the official unit 
history of the 26th Engineering Battalion for the period of 
December 1967 to October 1969, which included the daily staff 
journals, duty officer's logs and situation reports for the 
aforementioned period.  The veteran's period of service with 
Company E of the 26th Engineering Battalion overlaps the time 
period mentioned in the records obtained.  With specific 
reference to Company E, which was the veteran's sub-unit 
within the 26th Engineering Battalion, these records show the 
following significant events:

(1.)  On February 24, 1969, Company E reported 
that its sustained damage to equipment in its 
area of operations following an enemy mortar 
attack.  A review of the veteran's service 
medical records is significant for a treatment 
note dated February 24, 1969, which shows that 
the veteran was treated for acute pain after he 
injured his left foot while running to a bunker 
during an alert.

(2.)  On March 19, 1969, Company E reported that 
four enemy 122-millimeter rockets impacted on an 
area adjacent to Company E's area of operations, 
which resulted in no damage or casualties.

The Board finds the veteran's service records clearly 
establish that he served in a military unit that was 
subjected to enemy fire while he was stationed in Vietnam.  
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket fire.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  The Board takes particular note of the veteran's 
service medical records, which show that he injured his left 
foot while running to a bunker when his base went on alert on 
February 24, 1969, and the official unit history showing that 
an enemy mortar attack occurred on the area of operations of 
the veteran's unit (i.e., Company E of the 26th Engineering 
Battalion) on February 24, 1969.  These separate but 
corroborating records establish that the veteran was present 
during a combat situation.  

Having conceded the veracity of this stressor, the Board 
notes that the veteran's post-service medical records are 
replete with diagnoses of PTSD presented by psychiatrists and 
clinical psychologists who have linked the PSTD diagnosis to 
the veteran's in-service combat stressors.  Therefore, the 
Board will allow the veteran's appeal.  Service connection 
for PTSD is granted, subject to the applicable laws and 
regulations that govern awards of VA benefits.  See 38 C.F.R. 
§ 3.400 (2003).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



